The Chancellor
said the rule of practice requiring a notice of motion to specify the particular points intended to be insisted on, was only applicable to cases where the opposite party has a right to explain the point objected to, by affidavit, and to cases where, by the practice of the court, the opposite party has a right to amend, or perfect his defective proceedings, on proper terms.
But that where a party moves upon the copy of any paper, intending to rely on'some formal defect therein, as a ground for setting some proceeding aside, he must, either in his affidavit or notice of motion, point out the particular defect; so that the opposite party may have an opportunity of answering the objection.
He also decided that admissions of an assignor of property, f°r benefit of his creditors, made subsequent to the execution 0f the assignment, were not evidence against the assignees.